1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 AMERICAN EXPRESS BANK, FSB,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,527

10 DOLORES LOPEZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Valerie Mackie Huling, District Judge

14 Law Offices of Garrell & Seldin
15 Kenneth Oh
16 Albuquerque, NM

17 for Appellee

18 Dolores Lopez
19 Albuquerque, NM

20 Pro se Appellant


21                                 MEMORANDUM OPINION

22 CASTILLO, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                          ___________________________________
7                                          CELIA FOY CASTILLO, Judge

8 WE CONCUR:




 9 __________________________________
10 JAMES J. WECHSLER, Judge




11 __________________________________
12 MICHAEL E. VIGIL, Judge




                                             2